Citation Nr: 1431503	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  04-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	 Valerie D. Metrakos, Esquire



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970. The appellant in this case claims as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appellant was afforded a Board hearing in November 2007.  A transcript of that hearing is associated with the record. 

This case was remanded by the Board in February 2009, September 2010 and September 2011 for further development.  In October 2012, the Board denied the claim on appeal.  The appellant appealed this matter to the Court of Appeals for Veterans Claims (CAVC) which granted a Joint Motion for Remand (JMR) in June 2013.  This matter is returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development is necessary to afford compliance with the directives of the JMR.  Among them the JMR directed that the VA assist the appellant in obtaining relevant records from the Mather, California VA medical facility, to include the autopsy report, as the appellant had pointed to the existence of such records in written statements from June 2005 and May 2011.  The Board notes that subsequent to the issuance of the JMR, VA records have been obtained, including a November 2002 autopsy report and records immediately preceding the Veteran's November 2002 death.  Notwithstanding the receipt of such records which appear to be those requested by the appellant, the RO should take steps to ensure that such records are complete.  

Furthermore the JMR pointed out that the Board failed to adequately address whether a February 1998 opinion from Dr. Curry that the Veteran had hypertension since 1991 triggered the need for a VA examination to consider this opinion in providing an opinion as to the etiology of the Veteran's hypertension.  

Finally the JMR pointed out that the VA failed to address whether the Veteran's duties in Thailand were of the type that should invoke the VA's concession of exposure to herbicides in Thailand.  It was pointed out that the Veteran had been reassigned to a Security Platoon by the United States Army Support in Thailand in February 1970.  It was noted that the M21-1 provides that the VA will concede herbicide exposure on a direct or facts found basis for service members who served on Royal Thai Air Base in Thailand if the claimant states that he was involved with perimeter security duty and there is credible evidence supporting the statement.  VA Manual 21-MR IV.ii.2C.10.qq.  Unfortunately the Veteran is deceased and did not provide any statements while still alive to as to his whereabouts in Thailand during this assignment with the Security Platoon from February 28, 1970 to April 23, 1970.  The appellant and her attorney, however, have submitted various documents including maps of Thailand and information about military police and equipment.  The claimant has alleged via her attorney that the Veteran's service as a member of the Security Platoon for HMS 7th Maintenance Battalion at Camp Friendship, Thailand placed him at or near the perimeter of bases where he was exposed to tactical herbicides.  Additionally, some morning reports have been obtained that were not previously of record.  In view of this additional evidence obtained, if the RO is unable to find that the evidence now supports a finding that he was exposed to tactical herbicides as a member of the Security Platoon, additional development including via the U.S. Army and Joint Services Records Research Center (JSRRC) should be undertaken, to clarify this matter.

In view of the foregoing this matter is REMANDED for the following:

1.  Review the additional evidence submitted to determine whether such evidence warrants a finding that the Veteran was exposed to tactical herbicides while serving with the Security Platoon in the HMS 7th Maintenance Battalion, from February 28, 1970, to April 23, 1970.  If the current evidence is deemed inadequate to make a favorable finding in this matter, the RO should forward the pertinent evidence to the appropriate sources including the U.S. Army and Joint Services Records Research Center (JSRRC), to include the service personnel records, the morning reports and the various documents submitted by the appellant's attorney regarding service in Thailand, including maps of Thailand and information about military police and equipment.  The source or sources including the JSRRC should be requested to provide an opinion regarding whether the evidence supports a finding that the Veteran was as likely as not (at least a 50 percent probability) exposed to tactical herbicides while serving with the Security Platoon in the HMS 7th Maintenance Battalion.  In the event of a negative response, the RO should inform the Veteran of such, and provide the details of what it had requested to research.

2.  Following the completion of the above, if it is determined that the Veteran had herbicide exposure, the RO should determine whether the current evidence, to include the death certificate showing the cause of death listed as systole, acute myocardial infarction and coronary artery disease, with pulmonary hypertension, cor pulmonale, diabetes mellitus and adult respiratory distress syndrome listed as contributory factors, as well as the recently obtained autopsy report from November 2002, support a grant of service connection for cause of death based on a disease due to herbicide exposure.  Only if the current medical evidence is not deemed adequate to support a grant of service connection for cause of death based on a disorder presumptive to herbicide exposure, the RO should forward the claims file to a qualified medical professional to obtain an opinion as to whether is at least as likely as not (a 50 percent or better probability) that the exposure to Agent Orange during service resulted in a disability (to include any diagnosed disability shown to be presumptive to Agent Orange exposure) that caused, or materially contributed to cause, his death.  

3.  If it is determined that the Veteran was not subjected to tactical herbicide exposure in service, the RO should forward the claims file to a qualified medical professional to obtain an opinion as to whether is at least as likely as not (a 50 percent or better probability) that any disability deemed to have caused, or materially contributed to cause, his death is related to service on a direct basis.  The reviewing physician should cite to the medical evidence of record and must explain the rationale for all opinions given.  The examiner's discussion must include consideration of the evidence from Dr. Curry suggesting that hypertension existed since service.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



